Citation Nr: 1047290	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of hepatitis 
A. 
 
2.  Entitlement to service connection for hepatitis B. 
 
3.  Entitlement to service connection for hepatitis C. 
 
4.  Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty for training in the Marine Corps 
Reserves from November 1974 to May 1975, and served on active 
duty from February 1980 to November 1986.

The appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from rating decisions of the VA 
Regional Office in Reno, Nevada that denied service connection 
for residuals of hepatitis A, hepatitis B and C, and residuals of 
back injury.

The appellant was afforded a videoconference hearing at the RO in 
June 2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the issue of entitlement to 
service connection for residuals of back injury is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis A during service resolved without residuals.

2.  Hepatitis B was not manifest during service or for many years 
thereafter and is unrelated to service. 

3.  Hepatitis C was not manifest during service or for many years 
thereafter and is unrelated to service.


CONCLUSIONS OF LAW

1.  Residuals of Hepatitis A were not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2010).

2.  Hepatitis B was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2010).

3.  Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has residuals of hepatitis A, and 
hepatitis B and C of service onset for which service connection 
should be granted.  He presented testimony on personal hearing in 
June 2010 to the effect that he was diagnosed with hepatitis in 
service and was told that it was hepatitis B.  It was indicated 
that he might have been misdiagnosed in service.  He stated that 
he gave blood numerous times in service.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decisions on the claims by letters dated in November 
2007 and November 2008 that addressed the required notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The letters also 
addressed the effective date elements of the claim. See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the 
Board may proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Private medical records and VA outpatient data have 
been received and considered.  He was afforded VA examinations 
with clinical opinion in July 2008 and June 2009, the latter of 
which is determined to be adequate for rating purposes.  
Extensive records from the Social Security Administration were 
received for review.  The appellant presented testimony before 
the undersigned Veterans Law Judge in June 2010 who identified 
and advised the Veteran of a potential evidentiary defect and a 
suggestion for a cure.  The actions of the Veterans Law Judge 
supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).  The 
appellant's assertions and the whole of the record have been 
carefully considered.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claims that has not been 
obtained.  

The Board thus finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of these claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to 
service connection for residuals of hepatitis A, and hepatitis B 
and C are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Factual Background

The Veteran's service treatment records reflect that he presented 
in July 1984 with a one-month history of weakness, right upper 
quadrant abdominal pain of four to five days' duration and an 
alcoholic stool that same day.  He reported that he had brown 
urine for four days prior to admission, lack of appetite and 
night sweats.  On examination, the appellant's sclerae were 
noticeably icteric and yellow in color.  Skin coloration appeared 
bronze.  He was admitted whereupon it was noted that diagnostic 
studies demonstrated findings consistent with hepatitis infection 
of the liver.  A hepatitis screen was positive for hepatitis A 
infection.  The Veteran was discharged five days later for a 30-
day period of convalescence with specific instructions.  The 
admission diagnosis was initially recorded as hepatitis 
(unspecified) to which a handwritten notation of hepatitis A was 
appended.  

Service treatment records dated in August 1984 noted follow-up 
for hepatitis.  In September 1984, it was recorded that he was in 
the recovery phase of hepatitis A.  On examination in October 
1986 for discharge from active duty, it was noted that the 
Veteran had had hepatitis, type A in 1984 with no sequelae.  The 
abdomen and viscera were evaluated as normal and no pertinent 
defects were recorded.  

The Veteran filed a claim of entitlement to service connection 
for hepatitis B and C in October 2007.

Received in support of the claim were VA outpatient clinical 
records dating from April 1997 disclosing the results of and 
interpretations of comprehensive hepatitis screens.  In May 1997, 
an impression of chronic hepatitis C was recorded.  In October 
1997, it was noted that his wife and son were positive for 
hepatitis B and that he had been positive for such in service.  
Impressions following evaluation were hepatitis B and hepatitis 
C.  In May 2008, the appellant was reported to have stated that 
hepatitis B was diagnosed in 1982 and that he was told he had 
hepatitis C in 1998.  

VA wrote the Veteran in June 2008 and advised him that a request 
had been made to the service department to obtain his original 
service treatment records but that negative response was 
received.  A memorandum of a formal finding of unavailability of 
Federal records was placed in the claims folder. 

In a Report of Contact dated in June 2008, VA spoke with the 
Veteran who stated that he had not known before but had recently 
discovered that he had his original service treatment records in 
his possession.  It was noted that he was not willing to part 
with the originals at that time [though these were later obtained 
and associated with the claims folder].  Copies of the records 
were received in October 2008 along with the Veteran's statement 
that when he was diagnosed in service, clinical staff did not 
know what type of hepatitis he had but that he was told it was 
hepatitis B.  

The Veteran was afforded a liver, gallbladder and pancreas 
examination in July 2008.  It was reported that the claims folder 
had not been requested by VA.  The appellant reported history of 
hepatitis B in 1982 for which he was hospitalized at Camp 
Pendleton, California for 10 days.  Following examination and 
review of extensive laboratory data, the examiner found that the 
hepatitis B surface antibody was reactive, suggesting immunity at 
the present time.  A diagnosis of "History of acute hepatitis B 
during his service and needed 10 days hospitalization" was 
rendered.  It was noted that the Veteran's hepatitis was 
diagnosed during service in 1982 and that he was not using drugs 
and had had no blood transfusion.  The examiner added that the 
appellant's liver function test was negative but that he refused 
liver biopsy.   

The appellant underwent a VA examination in June 2009.  It was 
indicated that the claims folder and his VA clinical records were 
reviewed.  The examiner reviewed service treatment records, and 
VA outpatient progress notes dating from 1997.  The Veteran 
claimed chronic hepatitis infection acquired while serving in the 
Marines.  He reported history to the effect that after discharge 
from active duty 'I did all the drugs in the world, except for 
injections.'  He indicated that he was informed in early 1998 
that he had hepatitis B and C.  His reported risk factors for 
acquiring hepatitis were recorded as tattoos before, during and 
after service, sharing a toothbrush after service, intranasal 
cocaine after service, high-risk sexual activity before, during 
and after service [unprotected sexual intercourse until he was 32 
years old], repeated body piercing before service, and sharing 
razors after service.  It was reported that there were no extra-
hepatic manifestations of liver disease and that current symptoms 
included intermittent fatigue.  The examiner noted that there 
were no signs of liver disease.  The Veteran related that his 
wife and children had hepatitis B.  

The examiner stated that the results of the hepatitis panel 
revealed total antibody formation from the Veteran's past 
hepatitis A infection acquired from service, and that he also had 
positive hepatitis B core antibody and hepatitis C antibody, both 
of which were diagnosed several years after military service.  It 
was determined that the risk factors that were most likely the 
cause of hepatitis B and C were drug abuse, unprotected [sexual 
intercourse] and multiple tattoos.  Following examination, when 
queried as to whether chronic hepatitis B and C were related to 
military service, the examiner responded "No."  The examiner 
stated that the Veteran was treated for viral hepatitis A 
infection in 1984 while in service and that this illness, 
formerly called infectious hepatitis, was usually self-limiting 
with no chronic complications or residuals.  It was noted that 
there were no records post military service pertaining to this 
condition.  It was reported that the appellant was diagnosed with 
hepatitis B in 1997, 11 years after military discharge, and that 
this was most likely related to his past activities of drug 
abuse, unprotected intercourse, multiple tattoos and piercings.  
The examiner emphasized that chronic hepatitis B and C were not 
due to the past hepatitis A infection when the Veteran served in 
the military.  

Legal Analysis

Initially, the Board notes that the Veteran has not alleged that 
the claimed disabilities were incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

1.  Service connection for residuals of hepatitis A.

The Board observes that although the Veteran was indeed shown to 
have been admitted and treated for hepatitis A during active 
service, service clinical records reflect that following a course 
of convalescence, the disease resolved without residuals.  
Records indicate that he remained in service for at least two 
years after the last clinical entry noting resolving hepatitis, 
and no symptoms of such or chronic residuals were reported during 
that time frame.  When examined in October 1986 for discharge 
from active duty, the examining official noted that there were no 
sequelae of hepatitis, type A, in 1984.  The abdomen and viscera 
were evaluated as normal and no pertinent defects were recorded.  

However, the finding of a lack of any symptoms at service 
discharge does not in and of itself preclude a grant of service 
connection.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2010).  In this case, however, the post service 
record reflects that the Veteran's liver function and other liver 
assessments are within normal limits.  There is no reliable post 
service confirmation of any continuity of in-service hepatitis A 
symptomatology or residuals.  When examined for VA compensation 
and pension purposes in June 2009, the examiner opined that 
infection with Hepatitis A was usually self-limiting with no 
chronic complications or residuals, and noted in this case that 
there were records after service relating to this condition.  It 
was shown that there was only an antibody finding from previous 
hepatitis A with no evidence of an underlying disease process.  
As such, there is no identifiable underlying disease of injury to 
support a grant of service connection. See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  The evidence 
thus reflects that although the Veteran was infected with 
Hepatitis A during service, the infection resolved without 
chronic residuals. See 38 C.F.R. § 3.303.  The record contains no 
clinical or lay evidence to the contrary that Hepatitis A became 
a chronic disorder, and no basis for service connection is 
demonstrated.  In the absence of a diagnosis of a current 
disability, there can be no valid claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Service connection for hepatitis B and C.

The Veteran primarily asserts that he was treated for hepatitis 
types B and/or C in service for which service connection should 
be granted.  After a careful review of the record, the Board 
finds that the Veteran's claims of hepatitis B and C in service 
are not verified or credible.

The Board points out that record reflects that the Veteran had 
his original service treatment records in his possession when he 
filed his claim for service connection. The clinical evidence 
clearly documents that he had type A hepatitis in service and 
that there was no reference to either type B or type C during 
active duty.  There is nothing in the service treatment records 
that supports his assertion that he had type B or C hepatitis.  
Rather, service treatment records clearly document that he 
contracted and recovered from hepatitis A which is a separate 
pathological entity than hepatitis B and C.  As indicated above, 
the service discharge examination report in October 1986 records 
that there were no sequelae of inservice hepatitis A.  No 
documentation has been received evidencing treatment during 
service or immediately after discharge for hepatitis B or C.  

The available evidence first documents diagnoses of hepatitis 
type B and C in 1997.  This is approximately 13 years after 
discharge from active duty.  The Board notes that when examined 
by VA in July 2008, the Veteran provided history of having 
hepatitis B in service, and the examiner ascribed hepatitis type 
B to service.  It is shown, however, that the examiner did not 
have prior service treatment records to make an informed opinion.  
In light of such, the Board finds that the 2008 VA examiner's 
opinion relating hepatitis B to service is based on lay account 
that is not probative.  This is because it premised on the 
appellant's own reported history of hepatitis B in service that 
is not shown to be credible.  A medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The VA physician's opinion that is 
based on lay history does not become competent clinical evidence 
merely because the transcriber is a medical professional because 
the Veteran is not a credible historian. See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As such, the VA examiner's 2008 
opinion relating hepatitis B to service is not is reliable or 
persuasive.  

In this regard, the Veteran had the benefit of a thorough VA 
examination in June 2009 whereupon his medical records and claims 
folder were reviewed.  The record clearly established a reliable 
chronology from which the examiner could provide a more informed 
and reasoned opinion.  On this occasion, the Veteran appeared to 
be honest and endorsed a host of risk factors for contracting 
hepatitis B and C after service that included drug abuse, 
unprotected sexual intercourse, tattoos and piercings. See VBA 
letter 211B (98-110) November 30, 1998. [None of these was noted 
on the 2008 VA examination.]  The examiner was unequivocal in 
determining that neither hepatitis B nor C was of service onset, 
and found that the probable etiology of such was drug abuse, 
unprotected sexual intercourse and multiple tattoos.  The 
examiner emphasized that chronic hepatitis B and C were not due 
to the past hepatitis A infection when the Veteran served in the 
military.  These opinions, based on a supported factual 
predicate, are far more reliable and constitute negative 
evidence.  The Board finds nothing in the post service record, 
other than the Veteran's own statement and testimony that relates 
hepatitis B and C to service.  

The Board has carefully considered the lay statements, history 
and testimony that current hepatitis B and C are related to 
service.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that he or she experiences symptoms as such 
come through one of the senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).  

In considering the medical history as detailed above, the Board 
finds that the Veteran is competent to provide evidence about 
what symptoms he has experienced or experiences. See Layno.  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis. Specifically, in Jandreau, 
the Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Similarly, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the instant case, however, the etiology of the Veteran's 
hepatitis B and C is not found to be susceptible of lay opinion.  
In this respect, a medical professional has the greater skill.  
It is clear that the Veteran contracted hepatitis A during 
service and that fact is confirmed by the service treatment 
records.  However, when determining the type of hepatitis he had 
in service and thereafter, such determinations are medically 
complex.  Therefore, even considering his layperson account, the 
Board concludes that the opinion of a medical professional in 
this matter is far more probative because the presence of 
hepatitis A, B and C is primarily ascertained by laboratory 
studies.  Here, the inservice constellation of symptomatology and 
laboratory testing disclosed that the Veteran had hepatitis A in 
service.  It has been clinically determined that he has no 
residuals of such, including liver disease.  Furthermore, the VA 
examiner in 2009 considered the reported risk factors after 
service and determined that the most likely cause of Hepatitis B 
and C resulted from post-service activities.  The Board finds 
that the VA examiner's opinion is reasoned, consistent with the 
record and far more probative than the appellant's own statements 
and testimony.  The Court has held that the probative value of 
medical evidence is based on the medical expert's personal 
observation of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  In this case, there is no reliable or competent evidence 
linking hepatitis B and C to service or to any incident therein.  
Under the circumstances, service connection for hepatitis A, B 
and C must be denied.

In reaching this determination, the Board has considered all the 
evidence of record to include the lay and medical evidence.  
However, the more probative evidence consists of the opinion of 
the skilled professional.  The opinion is based upon clinical 
findings, a review of the record and consideration of the 
Veteran's statements.  The Board finds that the appellant's own 
statements as to the onset of hepatitis B and C do not provide a 
credible basis for a lay nexus to service in this instance.  He 
has not been a reliable historian and his testimony and 
statements in this regard are self-serving and not credible.  
Therefore, his lay account in conjunction with objective clinical 
evidence provides no basis for a favorable decision in this 
matter.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for residuals of hepatitis A, 
and hepatitis B and C, and service connection is denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for residuals of hepatitis A is denied.

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.


REMAND

The Veteran asserts that he injured his back in service and has a 
chronic low back disorder of service onset for which service 
connection should be granted.  He presented testimony on personal 
hearing in June 2010 to the effect that while training in the 
reserves, he fell 20 feet onto his back, was bounced around in a 
track vehicle in 1981 while serving in Saudi Arabia, and injured 
himself while weightlifting in 1984.  

Service treatment records reflect that in May 1984, the appellant 
was seen for complaints of low back pain and muscle spasm after 
lifting weights.  The record also reflects that he sustained 
multiple orthopedic injuries after service, to include in a 
motorcycle crash.  VA outpatient records document current spine 
disability.  The record does not show that he has had a VA 
compensation and pension examination in this regard.

Under the circumstances, the Board is of the opinion that the 
Veteran should be afforded a VA examination of his low back.  The 
Court held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
that under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the claimant 
has a current disability, the record indicates that a disability 
or signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim. 38 U.S.C.A. § 5103A 
(West 2002).  The threshold for getting an examination under the 
VCAA is low. See McLendon, supra.

With these factors in mind and upon further review of the record, 
the Board finds that a current VA orthopedic examination is 
indicated pursuant to VA's duty to assist, and for a fully 
informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination of the back.  The 
claims folder must be made available to 
and be reviewed by the examiner.

After reviewing the claims folder and 
examining the Veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that a current back 
disorder is attributable to service, or is 
more likely of post service onset and 
unrelated to service.

The examiner should provide a full 
rationale for the opinion and reference 
the specific facts relied upon in reaching 
his or her conclusions.

2.  If the benefit sought on appeal is not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


